      Case 2:21-cv-00973-JAD-NJK Document 8 Filed 07/09/21 Page 1 of 2



 1   KRAVITZ, SCHNITZER JOHNSON
     WATSON & ZEPPENFELD, CHTD.
 2   Gary E. Schnitzer , Esq.
     Nevada Bar Number 395
 3   8985 S. Eastern Avenue, Suite 200,
     Las Vegas, NV 89123
 4   Telephone: (702) 222-4142
     Facsimile: (702) 362-2203
 5   Email: gschnitzer@ksjattorneys.com
     Attorneys for Defendant
 6   Chex Systems, Inc.

 7                                   UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
 8
 9   HOPE BODDY,                                     Case No. 2:21-cv-00973-JAD-NJK

10                      Plaintiff,                   SECOND STIPULATION AND ORDER TO
                                                     EXTEND TIME FOR CHEX SYSTEMS,
11           v.                                      INC., TO RESPOND TO PLAINTIFF’S
                                                     COMPLAINT
12   CHEX SYSTEMS, INC.,
                                                     (SECOND REQUEST)
13                      Defendant.

14

15           Defendant Chex Systems, Inc., (“ChexSystems”) and Plaintiff Hope Boddy (“Plaintiff”),
16   by and through their counsel, hereby respectfully submit this stipulation to extend time for
17   ChexSystems to respond to Plaintiff’s Complaint. This Stipulation is made in accordance with LR
18   IA 6-1, LR IA 6-2 and LR 7-1. This is the second request for extension of time to respond to
19   Plaintiff’s Complaint.
20           Plaintiff filed her Complaint on May 21, 2021 and ChexSystems was served with the
21   Complaint on May 26, 2021. Accordingly, ChexSystems’ response to Plaintiff’s Complaint was
22
     due June 16, 2021. Chex Systems filed a Stipulation for Extension of Time to Respond to
23
     Complaint requesting a thirty-day (30) extension of time to file a responsive pleading, making the
24
     new deadline July 16, 2021. The Court granted the Stipulation for Extension of Time to Respond
25
     to Complaint on June 14, 2021.
26
             Plaintiff and ChexSystems are currently in substantive discussions regarding the facts of
27
     the case and are exploring the possibility of resolving the matter without Court involvement.
28
      SECOND STIPULATION AND ORDER TO EXTEND TIME FOR CHEX SYSTEMS, INC., TO RESPOND TO
                                   PLAINTIFF’S COMPLAINT
     117570980
      Case 2:21-cv-00973-JAD-NJK Document 8 Filed 07/09/21 Page 2 of 2



 1   ChexSystems requests a thirty-day (30) day extension of time to respond to Plaintiff’s Complaint

 2   in order to facilitate further discussions and factual investigation by the parties. Good cause exists

 3   to grant the stipulation as an additional thirty (30) days are needed to allow ChexSystems to

 4   complete its investigation of Plaintiff’s allegations, including a review of all relevant documents.

 5           Pursuant to Civil Local Rules 6.2 and 7.1, Plaintiff and ChexSystems agree that

 6   ChexSystems shall have up to and including August 16, 2021 to file a responsive pleading to
 7   Plaintiff’s Complaint.
 8           THEREFORE, Defendant Chex Systems, Inc., shall have up to and including August 16,
 9   2021 to file a responsive pleading to Plaintiff’s Complaint.
10           IT IS SO STIPULATED.
11           DATED this 9th day of July 2021.
12
     KRIEGER LAW GROUP, LLC                           KRAVITZ SCHNITZER JOHNSON
13
                                                      WATSON & ZEPPENFELD, CHTD.
     By: _/s/ David Krieger__
14   David Krieger, Esq.
     Nevada Bar No. 9086                              By: s/ Gary E. Schnitzer__
15   Shawn Miller, Esq.                               Gary E. Schnitzer, Esq.
     Nevada Bar No. 7825                              8985 S. Eastern Avenue, Suite 200,
16   2850 W. Horizon Ridge Parkway                    Las Vegas, NV 89123
     Suite 200                                        Tel: (702) 222-4142
17   Henderson, Nevada 89052                          gschnitzer@ksjattorneys.com
     Tel: (702) 848-3855                              Attorney for Defendant Chex Systems, Inc.
18   dkrieger@kriegerlawgroup.com
     smiller@kriegerlawgroup.com
19   Attorneys for Plaintiff Hope Boddy
20

21

22
       NO FURTHER EXTENSIONS IT IS SO ORDERED.
23     WILL BE GRANTED.
24
                                           UNITED  STATES
                                           United States   DISTRICT
                                                         Magistrate    JUDGE
                                                                    Judge
25
                                           DATED:       July 12, 2021
26
27

28                                                   -2-
      SECOND STIPULATION AND ORDER TO EXTEND TIME FOR CHEX SYSTEMS, INC., TO RESPOND TO
                                   PLAINTIFF’S COMPLAINT
     117570980
